Citation Nr: 0322656	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  00-22 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals of a low 
back injury.

2.  Entitlement to service connection for residuals of a neck 
injury with numbness in the right hand.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from April 1989 to April 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  


REMAND

The veteran claims that the RO erred in denying service 
connection for residuals of low back and neck injuries.  
Specifically, he contends that service connection for these 
disorders is warranted because they are the result of 
injuries sustained during his period of military service.  

Review of the claims file reflects that, in October 2000, one 
of the veteran's treating physicians, G. Guidry, M.D., stated 
that it is more likely than not that the current problems 
with his neck and back are related to his military injuries.  

The veteran's service medical records do not contain 
reference to a specific spinal injury; however, these records 
include reports of treatment for complaints of recurrent back 
pain.  

Upon consideration of the October 2000 statement from Dr. 
Guidry as well as the veteran's service medical records, the 
RO denied the veteran's claims, noting that there is no 
evidence between the current disabilities and service.  The 
question of whether the veteran's current neck and low back 
complaints are the result of his period of military service 
is a medical determination which must be made from the 
record, without resort to independent medical judgment by the 
RO.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Under the 
VCAA, the assistance provided by VA shall include providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(1) (West 2002); 38 C.F.R. § 3.159(c)(4) (2002); 
see also Green v. Derwinski, 1 Vet. App. 121 (1991).  
Therefore, the Board finds that medical opinions are required 
for an adequate determination of the issues of entitlement to 
service connection for residuals of a low back injury and 
residuals of a neck injury.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA.  The RO should advise him of the 
evidence necessary to substantiate his 
claims, as well as what evidence he is to 
provide and what evidence VA will attempt 
to obtain.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his back and neck complaints prior to, 
during, and after his period of military 
service.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
In this regard, the attention of the RO 
is specifically directed to available 
treatment records from G. Guidry, M.D.; 
P. H. Rhymes, M.D.; and T. D. Cowen, M.D.

3.  Then, the RO should make arrangements 
for the veteran to undergo a VA 
examination by an appropriate specialist 
to determine the nature and etiology of 
his low back and neck disorders.  The 
claims folder must be made available to 
and reviewed by the examiner in 
conjunction with the examination of the 
veteran.  The examiner is requested to 
provide a diagnosis of the veteran's low 
back and neck disorders and offer an 
opinion with supporting analysis as to 
whether it is at least as likely as not 
that these disorders were incurred in 
service, as claimed by the veteran.  A 
complete rationale for all opinions 
expressed should be provided.  If the 
examiner is unable to provide the 
requested opinions without resorting to 
speculation, it should be so stated.

4.  After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and review the issues on appeal.  
If any remaining benefit sought is not 
granted to the veteran's satisfaction, 
the RO should issue an appropriate 
supplemental statement of the case.  The 
requisite period of time for a response 
should be afforded.  Thereafter, the case 
should be returned to the Board for 
further appellate review, if otherwise in 
order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



_______________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




